UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7100



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WAYNELY BROWN,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.    Lacy H. Thornburg,
District Judge. (1:99-cr-00075; 1:03-cv-00111)


Submitted: August 24, 2006                 Decided: September 1, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Waynely Brown, Appellant Pro Se. Amy Elizabeth Ray, OFFICE OF THE
UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Waynely Brown seeks to appeal the district court’s orders

denying relief on his Rule 60(b) motion challenging the denial of

his   28    U.S.C.    §     2255    (2000)      motion   and   his    motion      for

clarification.       The orders are not appealable unless a circuit

justice or judge issues a certificate of appealability.                    28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).            A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.                Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                   We have

independently reviewed the record and conclude Brown has not made

the requisite showing.             Accordingly, we deny a certificate of

appealability and dismiss the appeal.              We also deny his motion to

place the case in abeyance. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before       the   court   and     argument   would     not    aid   the

decisional process.*


      *
      To the extent Brown may be seeking authorization under 28
U.S.C. § 2244 (2000) to file a second or successive 28 U.S.C.
                                                  (continued...)

                                        - 2 -
                                                         DISMISSED




     *
      (...continued)
§ 2255 (2000) motion in order to raise claims under United
States v. Booker, 543 U.S. 220 (2005)and Blakely v. Washington, 542
U.S. 296 (2004), we deny authorization.

                              - 3 -